 472DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDHarbert International Services and National Asso-ciation of Government Employees, affiliatedwith Service International Union, AFL-CIO.Case 17-CA-13953August 16, 1990DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSCRACRAFT AND OVIATTOn June 5, 1989, Administrative Law Judge Wil-liam N Cates issued the attached decision The Re-spondent filed exceptions and a supporting briefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and OrderThe judge found that the Respondent is a succes-sor employer to the United States Army and that itviolated Section 8(a)(5) by refusing to recognizeand bargain with the Union as the representative ofa unit of the Respondent's employees who performphysical maintenance services at the United StatesArmy base (the base) at Fort Leonard Wood, Mis-soun We disagree and find that the evidence doesnot establish that a majority of the Respondent'semployees in the appropriate unit had been em-ployed in the unit represented by the Union priorto June 1, 1988 1Prior to June 1, the Union represented approxi-mately 763 wage-grade employees who were em-ployed in certain general areas of the base, includ-ing the Army Training Center Wage-grade em-ployees in the Army Training Center functioned inseparate, identifiable groupings of employees, re-ferred to as directorates, which may be likened to adivision or department Wage-grade employeeswho performed maintenance on the buildings,grounds, and roads at the base operated within theDirectorate of Engineering (DEH)Just prior to June 1, there were approximately219 wage-grade employees employed in DEH TheRespondent took over the DEH functions on June1, having been selected to do so pursuant to a bid-ding process The Respondent employed approxi-mately 150 employeesAt issue is whether the Respondent is a succes-sor employer to the Army and thus obligated torecognize and bargain with the Union The judgefound that the Respondent had a substantial andI All subsequent dates are in 1988 unless indicated otherwiserepresentative complement of its work force on thejob by June 202 and that a majority of the employ-ees working on June 20 were former DEH wage-grade employees represented by the Union We donot agree with the latter fmdmgThe parties stipulated at the hearing to the statusof 142 unit employees 72 employees were wage-grade employees who had formerly worked forDEH and 70 employees were new hires The statusof an additional 14 employees was in dispute at thehearing The judge did not include six of the dis-puted employees in the bargaining unit becausethey were temporary or supervisory employees Ofthe remaining eight employees whom the judge in-cluded in the unit, four were former DEH wage-grade employees and four were newly hired by theRespondent Thus, according to the judge, therewere 150 employees in the unit on June 20, and 76(a majority) were former DEH wage-grade em-ployees The Respondent filed exceptions to thejudge's findings as to Wood, Hazen, Brown, Aqui-lera, Madonna, Prince, Arnold, and French 3We agree with the judge that employees GeorgeWood and Ricky Hazen are to be included in theunit The Respondent contends that because Woodand Hazen were classified as temporary employeeswhen they worked for DEH, they should not beincluded in the unit for successorship purposesGranville Jones, a labor relations specialist at FortLeonard Wood, testified that a temporary employ-ee is one who is hired for a definite period of time,usually 1 year He further testified, however, thattemporary appointments can be, and are regularly,extended in 1-year increments for up to 4 years Infact, Hazen worked for DEH from July 1985 toApril 1988 Thus, the evidence .s insufficient to es-tablish that, when hired by DEH, Hazen andWood had definite termination datesBoth Wood and Hazen were included in the bar-gaining unit when employed by DEH Both em-ployees were hired by the Respondent as regularemployees and were still employed by the Re-spondent at the time of the hearing We shall there-fore include them in the unit as former wage-gradeemployees represented by the UnionWe also agree with the judge that John Brown isnot a supervisor and that he is to be included in theunit as a former DEH employee Brown held theposition of lead pest controller, and the Respond-ent contends he is a supervisor The record is un-clear whether and, if so, when Brown had any em-2 No party disputes this finding3 No exceptions were filed as to Adams and Pearce, whom the judgedid not include in the unit No exceptions were filed as to Parsons, Holts-man, Bledsoe, and Aikens, whom the judge included in the unit as newlures299 NLRB No 64 HARBERT INTERNATIONAL SERVICES473ployees working for him To the extent there wereother employees in the pest control departmentunder his direction, however, it is clear that Brownassigned them work because of his expertise, notbecause he was exercising supervision on behalf ofthe Respondent We thus find that Brown is not asupervisor and that he is to be included in the unitas a former wage-grade employeeThe judge found that employees Aquilera andMadonna were temporary employees who shouldnot be included in the unit We disagree with thisfinding Aquilera and Madonna, neither of whomhad previously worked for DEH, were hired bythe Respondent and began work in the shippingand receiving department on June 8 Neither hadsigned a "job offer acceptance/refusal form" priorto their June 8 employment date The Respondentused this form when it offered a prospective em-ployee an employment opportunity The formnotes the job title, hourly wage, date of the joboffer, and starting date and contains signature linesfor the prospective employee to indicate his ac-ceptance or refusal of the job Aquilera signed aform on July 6 when she was offered and accepteda job as a material expediter Aquilera was em-ployed at the time of the hearing Madonna left theRespondent's employ on July 22The judge, in determining that Aquilera and Ma-donna were temporary employees, relied on thefact that neither had signed a job offeracceptance/refusal form which, the judge found,was standard procedure for regular employees Thejudge's reliance on the absence of this form forAquilera and Madonna is misplaced Project Man-ager Bennett admitted that the Respondent was notconsistent in its use of the employee acceptanceform and that, due to the chaotic hiring situationthat existed at the time of the Respondent's takeov-er, not all personnel files were complete 4 Thus,because the Respondent's records are contradictoryand its practice concededly inconsistent, we cannotrely solely on the absence of a job offeracceptance/refusal form to find an employee wastemporaryWe conclude, contrary to the judge's fmdmg,that the evidence fails to show that Aquilera andMadonna were temporary employees Because theywere both on the payroll on June 20, we shall in-clude them in the unit as new hiresThe judge included Ricky Prince in the unit as aformer wage-grade employee, even though he wasnot employed on the date the judge consideredcritical in determining the successorship questionWe disagree Prince worked for the RespondentIn fact, the record contains a form signed by a temporary employeefrom June 1 to 4 He was not in the Respondent'semploy as of June 20 Because Prince was not anemployee on June 20, he shall not be included inthe unitIn sum, we find there were 151 employees in theunit on June 20Šthe 142 to who status the partiesstipulated plus Wood, Hazen, Brown, Aquilera, andMadonna and 4 new hires whom the judge includ-ed and to which no party has excepted Only 75 ofthe 151 were former wage-grade employees repre-sented by the Union 5 Because the record estab-lishes that on June 20 a majority of the Respond-ent's work force in the appropriate unit were notformer DEH wage-grade employees represented bythe Union, we find that the Respondent was underno obligation to recognize and bargain with theUnion and that it did not violate the Act by refus-ing to do so 6ORDERThe complaint is dismissedThe 75 includes the 72 stipulated employees plus Wood, Hazen, andBrown We find It unnecessary to determine if the judge was correct inexcluding new hires Arnold and French from the unit as temporary em-ployees Their inclusion in the unit would not change our findmgs• See Base Services, 296 NLRB 172 (1989), enfd in unpublished opin-ion, No 89-2499 (8th Or 1990) We find it unnecessary to decide otherissues the judge discussedRichard C Auslander, Esq , for the General CounselLawrence D Levien and Dawn E Starr, Esqs (Akin,Gump, Strauss, Hauen & Feld), of Washington, D C,for the RespondentBrent J Jamzes, Esq , of St Louis, Missouri, for theCharging PartyDECISIONSTATEMENT OF THE CASEWILLIAM N CATES, Administrative Law Judge Iheard this case in Mission (Kansas City), Kansas, andFort Leonard Wood, Missouri, on February 21 and 22,and March 13, 1989 1 On November 22, 1988,2 the Re-gional Director for Region 17 of the National Labor Re-lations Board (the Board) issued a complaint and noticeof hearing (complaint), based on an unfair labor practicecharge filed on July 18, alleging violations of Section8(a)(5) and (1) of the National Labor Relations Act, 29U S C † 151 et seq (the Act or NLRA)All parties have been afforded full opportunity toappear, to introduce evidence, to examine and cross-ex-amine witnesses, and to file bnefsBased on the entire record, on the briefs filed by theparties, and on my observation of the demeanor of thewitnesses, I make the following1 The instant case was consolidated for tnal purposes with Base Serv-ices, Inc (Base), Case 17-CA-13954, however, upon good cause shown, Igranted Base's motion to sever the cases2 Unless otherwise stated, all dates occurred in 1988 474DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI JURISDICTIONAt times material, Harbert International Services (Har-bert or the Company) has been a corporation duly orga-nized and existing by virtue of the laws of the State ofDelaware and has been, and is, engaged in the physicalmaintenance of military bases including the United StatesArmy base (the Army) in Fort Leonard Wood, Missou-ri 3 Since on or about June 1, Harbert, in the course andconduct of its business operations, has performed serv-ices valued in excess of $500,000 for the Army at its FortLeonard Wood, Missouri base, and has purchased and re-ceived products, goods, and materials at that facilityvalued in excess of $50,000 directly from points outsidethe State of Missoun The complaint alleges, and I find,that Harbert is, and at times material has been, an em-ployer engaged in a business affecting commerce withinthe meaning of Section 2(2), (6), and (7) of the ActII LABOR ORGANIZATIONThe complaint alleges, the evidence establishes,4 and Ifind, the Union is, and at times material has been, a labororganization within the meaning of Section 2(5) of theActIII THE ALLEGED UNFAIR LABOR PRACTICESA Issues and BackgroundThe fundamental issues may, for discussion purposes,generally be described as follows1 Whether Harbert hired, as a majority of its employ-ees, the former unionized predecessor's employees2 Whether Harbert is a successor under the Act to theArmy, thereby having an obligation under the Act torecognize and bargain with the Union which had beenthe collective-bargaining representative of certain of themaintenance employees of the Army3 Whether there has been fragmentation of the Armybargaining unit such as to preclude imposing successor-ship obligations on Harbert4 Whether the Union has committed an "overt act"that would be inconsistent or in conflict with its positionas the exclusive representative of Harbert's employees5 Whether the presumption that the employees contin-ue to desire to be represented by the Union is valid inlight of the fact their employment status changed fromthe public sector to the pnvate sectorB FactsOn October 29, 1968, the Army voluntarily recognizedthe Union as the collective-bargaining representative ofall wage-grade employees employed at Fort LeonardWood, Missouri Thereafter, an amendment of recogni-tion issued amending the unit description to conform tothe requirements of Executive Order 11491 These em-ployees have been covered by a series of labor agree-3 The Fort Leonard Wood facility is the only one involved4 Evidence on the Union's status as a labor organization within themeaning of the Act is more fully addressed later in this decisionments between the Union and the Army The mostrecent agreement by its "roll-over" provisions is effectiveuntil November 1990 Pnor to June 1, the Union repre-sented approximately 763 wage-grade employees in cer-tain general areas at the base namely, Headquarters,U S A Medical Department Activity, U S Army Com-missary, U S Army Communications Command-FortLeonard Wood, and U S Army Training Center Engi-neer, and Fort Leonard Wood There were approximate-ly 171 job classifications covered in the agreement be-tween the Union and the ArmyThe wage-grade employees in the Army TrainingCenter functioned in separate identifiable groupings ofemployees Those wage-grade employees that were uti-lized to perform maintenance on buildings, roads, andgrounds at the base operated under the Directorate ofEngineering (DEH) 5 There are approximately 12 differ-ent directorates at the base 6 Harbert was selected, aftera cost effective study and pursuant to a bidding process,to be the contractor to perform the functions previouslyperformed at the Army Training Center by the employ-ees in DEH 7 On June 1, Harbert commenced perform-ing the same maintenance functions previously per-formed by DEH Harbert has the same facilities, utilizesthe same equipment, and services the same customer•the Army•as did DEHJust prior to June 1, there were approximately 219wage-grade employees employed in DEH DEH utilizedits work force in 56 different job classifications and had asupervisory force of approximately 17 to 18 Harbert em-ploys approximately 150 workers in approximately 30job classifications and utilizes 7 supervisors, 3 of whomhad worked previously for DEH DEH utilized its workforce in various shops that generally followed craft lines,such as for example, plumbing, electrical, heating, car-pentry, welding, sheet metal, and preventive maintenanceshops DEH had a supervisor in charge of each of itsshops Former DEH Preventive Maintenance and cur-rent Harbert Supervisor Doyle Meredith testified thatthe employees8 in DEH's preventive maintenance shopperformed their functions across craft lines on a regular-ly scheduled basis throughout the base Service ordersthat were received from the base when DEH performedthe work were assigned to the particular craft shops in-volved Harbert functions with two overall shops,namely, a preventive maintenance shop and a serviceorder shop Harbert's preventive maintenance shop em-5 Employees of DEH also maintained the utility systems at the base in-cluding the electrical distribution system They also maintained the waterand sewer systems and serviced the heating and air conditioning equip-ment on baseDirectorates at the base may generally best be described as depart-ments or bureaus of the base with certain distinct functions or missions toaccomplishAt approximately the same time and pursuant to the same processbase was selected as the contractor to perform the functions of the Direc-torate of Logistics (DOL) The wage-grade employees in DOL per-formed maintenance on equipment and issued supplies to and providedtransportation for the Army troops at Fort Leonard The matter relatedto base is covered in a companion case (Case 17-CA-13954) I Issued mydecision in base on May 22, 1989 (JD(ATL)-17-89)8 DEH had approximately 12 employees in its preventive maintenanceshop HARBERT INTERNATIONAL SERVICES475ployees9 perform all scheduled preventive maintenancethroughout the base Harbert's service order shop, whichhas employees of all needed trades and crafts, receivesall other service orders and the orders are assigned tothe employees felt to be capable of performing the serv-ices requested Harbert cross-trains its employees to theextent practical and possibleThe Union, while representing employees at DEH andother directorates, did not have the authonty to bargainwith the Army concerning, among other things, wages,cost-of-living increases, overtime pay, pension or retire-ment plans, health or life insurance coverage, vacationpay, holidays, or the accrual of sick leave The Unionwas permitted to, and did in fact, bargain with the Armyconcerning the taking of sick and vacation leave as evi-denced by the collective-bargaining agreement that cov-ered, among other employees, those employed in DEHThe management-rights provisions of the Federal LaborRelations Authonty (FLRA) that governed the relation-ship between the Union and the Army also placed re-stnctions on the bargaining powers of the Union For ex-ample, under the FLRA management is exempt fromhaving to bargain over such things as the decision to hireor assign work to employees, discipline employees, con-tract out work, or to formulate performance evaluationstandards The Union could not call for or participate ina strike against the Army The Union did have the au-thority to bargain with the Army concerning trainingprovided employees with DEH Furthermore, the Unioncould challenge the compelling need for Army-wide di-rectives that affected DEH or other covered employeesbefore such directives or regulations were instituted,however, once the Army established a compelling needfor any regulations the Union's right to challenge the di-rectives or regulations ended The Union could thereaf-ter only bargain with the Army about the implementa-tion of such directives or regulations The Army was notrequired to bargain with the Union concerning the needfor layoffs among, for example, the employees in DEH,however, certain of the procedures to be followed in re-ductions in force were subject to negotiationsThe Union through its various locals represents Feder-al sector employees pursuant to the FLRA, privatesector employees pursuant to NLRA, and state employ-ees pursuant to statutes of the States involved The scopeof the Union's bargaining authority is governed by theemployment status (i e, Federal, State, or private enter-prise), of the employees involvedThe Union asked for recognition and bargaining onJune 1 Harbert Project Manager John Bennett rejectedthe Union's request on that same date, stating such couldonly happen after a Board-conducted election had beenheld in which the employees selected the Union as theirbargaining representative• Harbert has approximately 37 employees in its preventive mainte-nance shopB Discussion1 Analysis and conclusionIt is settled law under the Board's and Court's tradi-tional test that when a new employer takes over the busi-ness of a formerly unionized operation and does so witha substantial and representative complement of bargain-ing unit employees, a majority of whom had been simi-larly employed by the predecessor, the new employerwill be considered a "successor employer" and will in-hent certain of the predecessor's bargaining obligationsThe obligations the successor inherits includes recogniz-ing and bargaining in good faith with the union, but doesnot bind it to the predecessor's collective-bargainingagreement with the union NLRB v Burns Security Serv-ices, 406 U S 272 (1972), Fall River Dyeing Corp vNLRB, 482 U S 275 (1987) In determining whetherthere is "substantial continuity" between the enterprisesthe Court-approved approach has been to consider thetotality of the circumstances with consideration given,but not limited to, the following factors, (1) whetherthere has been a continuation of the same business oper-ations, (2) whether the new employer utilizes the samefacilities as the previous employer, (3) whether the newemployer utilizes the same or substantially the samework force, (4) whether the same jobs exist under thesame working conditions, (5) whether the new employerutilizes the same or substantially the same supervisors, (6)whether the new employer utilizes the same machinery,equipment, and/or methods of production, (7) whetherthe new employer manufactures the same products,offers the same services, and/or has the same customers,and (8) whether there has been a hiatus between the pre-vious and the new employer's operationsNone of these factors is dispositive See NLRB vBand-Age, Inc , 534 F 2d 1 (1st Cir 1976), cert denied429 U S 921 (1976) These factors must be viewed fromthe employee's prospective, that is whether their job situ-ation has so changed that they would change their atti-tudes about being represented See Derby Refining Co,292 NLRB 1015 (1989), see also NLRB v Security-Co-lumbian Banknote Go, 541 F 2d 135 (3d Cir 1976) Amere change in ownership without an essential change inworking conditions would not be likely to change em-ployee attitudes about representation NLRB v Burns Se-curity Services, supra at 278-279 The presumption aboutemployee attitudes toward representation is necessary topromote stability during changes of employers and toreduce industrial strife As the Board stated in Derby Re-fining Go, supra at 1015IBoth the union and the employees are vulnerableduring this period and hard-earned bargained-forrights can easily be diminished Fall River DyeingCorp v NLRB, 482 U S 27, 39 (1987) Employees,especially during such times, are worried about re-taining their jobs and may shun the union if theyfeel it will help their chances of doing so If no pre-sumption existed, corporate transformation could beused to avoid the union and exploit employees' 476DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDfears Id Such a situation would not be conduciveto industrial peaceThe significant time for determining what percentageof the new employer's employees was former employeesof the predecessor is when a demand for bargaining hasbeen made and "a substantial and representative comple-ment" of the new employer's work force is on the jobFall River Dyeing, supraThe Board is not precluded from finding that succes-sorship status exists simply because the predecessor wasnot covered by the Act, cf Boeing Co, 214 NLRB 541,548, 559 (1974) Likewise the Board has held that a merediminution in the employee complement of the bargain-ing unit does not relieve the successor from its duty tobargain, Lloyd Flanders, 280 NLRB 1216, 1219 (1986)Nor does the fact the successor only takes over a portionof the operations of the predecessor preclude a succes-sorship findmg See G T & E Data Services Corp, 194NLRB 719, 720-721 (1971) As noted in Stewart GraniteEnterprises, 255 NLRB 569 at 573 (1981), and alluded toin Louis Pappas' Restaurant, 275 NLRB 1519 (1985)[I]t is established that successorship obligations arenot defeated by the mere fact that only a portion ofa former union-represented operation is subject tothe sell or transfer to a new owner, so long as theemployees in the conveyed portion constitute a sep-arate appropriate unit, and they comprise a majorityof the unit under the new operation [case citationomitted]Before focusing on the successorship issue it is helpfulto address Harbert's contention that the Union is not alabor organization within the meaning of the ActSection 2(5) of the Act defines a "labor organization"asAny organization of any kind, or any agency or em-ployee representation committee or plan, in whichemployees participate and which exists for the pur-pose, in whole or in part, of dealing with employersconcerning grievances, labor disputes, wages, ratesof pay, hours of employment or conditions of workThus, a labor organization must be one in which employ-ees participate and which exists for the purpose of dealingwith employer's concerning grievances, labor disputes,wages, rates of pay, hours of employment, or conditionsof work See, e g, United Truck & Bus Service Co, 257NLRB 343 (1981) It is clear that the Union admits tomembership and represents employees from, amongother sectors, the private sector Thus, it exists, in part,as an organization in which employees, within the mean-ing of the Act, participate, and it deals with employers,within the meaning of the Act, concerning the requisitematters outlined in Section 2(5) of the ActThe particular Local-R14-32-that the Union had des-ignated to deal with the predecessor (the Army) has pro-visions in its constitution and bylaws relating to member-ship qualifications The membership qualifications setforth at Article II areSection 1 Qualifications Any person, male orfemale, who is presently employed by the FederalGovernment of the United States or retired fromgovernment service (as provided for in the NationalConstitution and By-laws) shall be eligible to join ormaintain membership in the National Association ofGovernment Employees regardless of creed, race,color, age, or national originThus, at first glance it would appear that Local R14-32does not admit non-Federal Government employees tomembership and as such would not be an organization inwhich employees, as defined in the Act, participateHowever, the provision in question for membership byFederal Government employees is not exclusive as wasthe case in United Truck & Bus Service Co, supra, wherethe Board found the union in that case not to be a labororganization within the meaning of the Act, because pri-vate sector employees were prohibited from membershipin that union There is nothing in Local R14-32's consti-tution and bylaws that absolutely prohibits membershipby non-Federal Employees Although Local R14-32'sPresident Leonard Johnson testified that in order to be amember of Local R14-32 one had to be employed by orretired from the Federal Government such overall exclu-sion of non-Federal employees is not set forth in or re-quired by the Local's constitution and bylaws Further-more, the Union, including Local R14-32 has by its ac-tions, clearly expressed a willingness to represent the em-ployees in question It is this willingness and desire torepresent the employees in question that is the control-ling factor, rather than Local R14-32's constitutionalability to do so See Gino Morena Enterprises, 181 NLRB808 (1970) Thus, I conclude that the Union (includingdesignated Local R14-32) is a labor organization withinthe meaning of the Act 10Turning now to the successor issue I shall considerthat issue under the traditional approach to such casesbefore addressing the Company's contention the Board'slegal presumption of successorship should not applywhere the predecessor was the Federal Government andthe new employer is from the private sector In applyingthe traditional successorship test, I am not unmindful thatsome of the various factors overlap I have, where it hasbeen appropnate for discussion and analysis purposes,consolidated factorsAlthough Harbert began its operations on June 1 it isnecessary to determine when it had a representativecomplement of its work force employed so as to deter-mine if it hired as a majority of its employees the formerunionized predecessor's employeesI am persuaded Harbert had a substantial and repre-sentative complement of its work force on the job byJune 20 " The parties are in disagreement as to the10 In any event, the evidence indicates the Union designates its localsdepending on the employment sector of the employees Involved Thus,no impediment to the Union representing the employees in questionexists" I note the Union made a demand for recognition and bargaining onJune 1 HARBERT INTERNATIONAL SERVICES477status of some employees They are, however, in agree-ment about the status of 142 employees that were em-ployed as of June 16 They agree that 72 of them hadworked for DEH and 70 had not There are nine em-ployees that were employed by Harbert as of that samedate (June 16) about which the parties are in dispute asto whether any or all of them should be included in theunit 12 The parties are at odds over whether one em-ployee who only worked for the Company from June 1until 4 should be considered for majority status with re-spect to the successorship issue 13 Four other employeesabout whose status the parties could not agree had ac-cepted employment with Harbert on or before June 16but did not actually start work until June 20 14The dispute with respect to employees Adams, Aqui-lera, Arnold, French, and Madonna centers aroundwhether they were temporary or permanent employeesof Harbert None of the five had worked for the prede-cessorCounsel for the General Counsel and the Union con-tends the five were temporary employees who could notbe included in a unit of employees at the successor andas such should not be counted for successorship pur-poses Harbert, on the other hand, contends the recordsimply does not support a finding that these employeeswere anything other than regular employees and as suchshould be counted for successorship purposes The fiveemployees, who were not called to testify at the trial,worked in shipping and receivingEmployee Adams commenced working for Harbert onJune 9 as an inventory clerk in shipping and receivingAdams' personnel file, which was examined at trial, didnot contain a "job offer acceptance refusal form" whichis a Harbert document that employees sign after beinginterviewed and offered a job by the Company 15Adams' personnel file did contain a "yellow sticky note"that reflected "no application, temporary employees"Harbert's Project Manager Bennett stated Adams' jobduties were to receive incoming supplies then unpack,and store them in bins With respect to supplies Bennetttestified "there was a period when we brought people onboard to get our materials and Company supplies readyfor June 1" and added, "[I]f you call that a transitionperiod, yes it was" In this regard Bennett stated theCompany sized its work force for whatever was neededand that some such employees were no longer with theCompany Adams was terminated on or about August19Employee Aquilera commenced working for the Com-pany on June 8 as an inventory clerk in shipping and re-ceiving where she worked along side and performed thesame type work as employee Adams Aquilera did notsign a job offer acceptance refusal form for her job inshipping and receiving, however, she did sign such a job12 The nine are Ronda Adams, Margarita Aquilera, Jerry Arnold,Harvey French, Christina Madonna, Ricky Hazen, George Wood, AlvinPearce, and John Brown13 The individual in question is Ricky Prince" The four are Michael Parsons, Fred Holtsman, Jimmy Bledsoe, andLarry Alkins'6 The document reflects that an employee has been offered and ac-cepted a job and has agreed to a date to report for workoffer form on July 6 when she was offered and accepteda different job as a "material expeditor" for the Compa-ny Aquilera was still employed at the time of the trialEmployee Arnold commenced working in the ware-house on or about May 31 His job duties included "pick-ing up and delivering materials" around the Base Arnoldwas terminated on July 1 Project Manager Bennett, aswell as Warehouse Supervisor Pearce, testified Arnoldwas discharged because he could not handle the duties ofhis job The termination report in his personnel file re-flects as a reason for his termination "instructed by Cor-porate to begin cutting back on temporary help" Ar-nold's personnel file also contained a notation that therewas no job application form m his fileEmployee French began his employment with theCompany on June 8 in the warehouse as a shipping andreceiving clerk where he worked along side employeesAdams, Aquilera, and Madonna French did not sign ajob offer acceptance refusal form until October 3French's personnel file reflects a reason for the change inhis status at that time as follows "Job status has beenchanged from a temporary to permanent one This doesnot change his rate of pay or job classification" As ofthe trial, French was still employed by the CompanyEmployee Madonna commenced working for theCompany on June 8 as a shipping and receiving clerkShe ceased working there on July 22 There was no joboffer acceptance refusal form in Madonna's personnelfile Warehouse Supervisor Pearce testified Madonnawould have been discharged for making too many mis-takes in the performance of her duties if she had not quitworking on or about July 22A number of factors persuades me the five employeesin question were temporary employees at Harbert withno reasonable expectancy of continued employment atany time up to and including June 20 As temporary em-ployees they would not be eligible for mclusion in a bar-gaining unit, thus they cannot be counted in determiningmajority status for successorship purposes First, none ofthe five was required at the time they commenced workfor the Company to sign a job offer acceptance refusalform which was standard procedure for regular employ-ees Secondly, Project Manager Bennett acknowledgedthat employees were hired to get the Company's materi-als and supplies ready for operation and further acknowl-edged that could be called a transition period Thirdly,employee Adams' personnel file contained a notation thatshe was a temporary employee with no job application,certainly she could not have had any reasonable expecta-tion of continued employment with the CompanyFourthly, employees Aquilera and French only signedjob offer acceptance refusal forms after they were as-signed to different jobs ,In fact, it is noted in French'spersonnel file at approximately the time (October 3) hesigned his job offer acceptance refusal form that hisstatus was being changed from "a temporary to a perma-nent one" Fifthly, the official reason given for employeeArnold's termination was "instructed by Corporate tobegan cutting back on temporary help" Sixthly, it isquite evident that employee Madonna was not asked tosign a job offer acceptance refusal form 478DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIn summary all these factors make it clear that the fiveemployees in question could not at any time up to andincluding June 20 have had a reasonable expectancy ofcontinued employment with the Company Accordingly,I find they were temporary employees As temporaryemployees they would not be eligible for inclusion in abargaining unit, thus they cannot be counted in determin-ing majority status for successorship purposesEmployees Wood and Hazen were employed at DEHon a temporary basis It is undisputed they commencedworking for the Company on June 1 as regular full-timemechanics and remained in that status at relevant timesthereafter Both signed job offer acceptance refusalformsThe Company argues that since their employmentstatus with DEH was for a definite term they could notreasonably have assumed their employment with DEHwould have continued beyond that fixed term Further-more, the Company asserts, and correctly so, that astemporary employees Wood and Hazen did not share inall the benefits accorded permanent employees TheCompany contends that since temporary employees donot share in the community of interest of permanent em-ployees and are excluded from bargaining units, theyshould not be counted for successorship purposes TheUnion contends that Hazen and Wood both of whomwere former employees of DEH and were hired as per-manent employees of Harbert, should be considered forsuccessorship purposes The Union argues the fact theywere classified as temporary employees at the predeces-sor is irrelevant because in determining whether employ-ees are to be counted for successorship purposes theBoard only looks at whether the employees worked forthe predecessor and were hired as permanent employeesby the successor Counsel for the General Counselwould have Wood and Hazen counted as permanent em-ployees of Harbert for successorship purposesI am persuaded Wood and Hazen would be includedin an appropriate unit at Harbert and as such they mustbe counted for successorship purposes in determining ifHarbert hired as a majority of its employees those thathad previously been employed by the predecessor Woodand Hazen are regular employees of Harbert and theyhad worked for the predecessor Furthermore their statusas temporary employees at the predecessor was more soin name than in actuality Temporary employees em-ployed by the Army at Fort Leonard Wood may be em-ployed for up to 365 days and their employment statusmay thereafter be renewed for three additional periodsup to 365 days Thus, employees such as Wood andHazen could have reasonably expected that their em-ployment with DEH would have continued for extendedperiods of time notwithstanding their status as temporaryemployees 16 Additionally, Wood and Hazen were bothincluded in the bargaining unit at DEH and could have,for example, filed grievances under the collective-bar-gaining agreement between the Union and the ArmyThe parties are at odds over whether Alvin Pearceand John Brown are supervisors of Harbert within the16 It appears Hazen, for example, worked for DEH from 1985 until1988meaning of the Act The Union contends they were em-ployees of the predecessor that were hired into bargain-ing unit positions at Harbert, whereas Harbert contendsthey are supervisors and thus may not be counted in theunit Counsel for the General Counsel submits the recordsupports a finding that Pearce is a supervisor within themeaning of the Act, but that Brown is not It is undis-puted that both had worked for the predecessorSupply warehouse leader Pearce commenced workingfor the Company on or about May 16 He has a ware-house office and he assigns work to approximately sixwarehouse employees Pearce evaluates the work per-formance of the warehouse employees He attends super-visor meetings once or twice a week Pearce testified hereviews all timecards of the warehouse employees beforesuch cards are submitted to payroll He determines theneed for overtime worked in the warehouse Pearce testi-fied, without contradiction, that he interviewed andhired employees William Humes, Charles Caldwell, andIvan CrewsSection 2(11) of the Act defmes a supervisor as fol-lowsThe term "supervisor" means any mdividual havingauthority, in the interest of the employer, to hire,transfer, suspend, lay off, recall, promote, discharge,assign, reward, or discipline other employees, or re-sponsibility to direct them, or to adjust their griev-ances, or effectively to recommend such action, if inconnection with the foregoing the exercise of suchauthority is not of a merely routine or clericalnature, but requires the use of independent judg-mentIt is well settled that the possession of any one of themdicia of supervisory authority outlined above in Sec-tion 2(11) of the Act, if exercised with independent judg-ment for and on behalf of management, is sufficient to'confer supervisory status on an employee See, e g, Call-fornza Beverage Go, 283 NLRB 328 (1987) It is clear thatPearce interviewed and hired employees for HarbertThose actions alone would establish he is a supervisor ofHarbert within the meaning of the Act Additionally,Pearce assigns work to others in the warehouse and in-sures such work is performed to the standards requiredby the Company Pearce, of his own judgment, deter-mines the need for overtime worked in the warehouseand only checks with higher management to insure theextra costs associated there with are within the Compa-ny's operating budget I find Pearce is a statutory super-visor who would not be mcluded in the bargaining unitand will not be considered in determining the Union'smajority status for successorslup purposesLead person 17 Brown commenced working for theCompany on June 1 Project Manager Bennett testifiedBrown was hired to run the Company's pest controlfunctions Brown voluntarily quit his employment on17 Project Manager Bennett described a lead person at the Companyas, among other things, "the senior person in his classification" Bennettfurther stated a lead person was the one that workers went to with ques-tions about their jobs HARBERT INTERNATIONAL SERVICES479July 12 because he feared his license to operate a private-ly owned pest control business might be jeopardized ifhe continued to work for Harbert According to Bennettit was difficult to find pest control employees and as aresult Brown only "partially" had employees workingunder him Bennett testified that when the Company hadpest control employees 18 Brown assigned them theirwork Brown informed the Company's purchasing agentof needed pest control supplies and those supplies werethereafter purchased by that agent for the CompanyBrown was the only employee who knew what specificmaterials were needed for pest control Project ManagerBennett testified that Brown's higher pay scale was basedon the Company's perception of the work required ofand the skills expected from himI am persuaded the evidence fails to establish thatBrown was a supervisor of Harbert within the meaningof the Act He may have assigned work to any workerthat may have been in the pest control area but it ap-pears that if he did so, it was as a result of his expertiseand not as a result of exercising independent judgmenton behalf of the Company Inasmuch as I find the Com-pany has failed to demonstrate that Brown possessed orexercised even one of the mdicia of supervisory statusenumerated in Section 2(11) of the Act, I conclude hewas a unit employee and I shall count him in determin-ing the Union's majority status for successorship pur-posesThere is no factual dispute with respect to the employ-ment status of employee Pnnce He worked for the pred-ecessor and for Harbert from June 1 until on or aboutJune 4 as a small engine mechanicThe Union and counsel for the General Counsel urgethat Prince be counted in the unit, while Harbert con-tends he should not be based on the fact he only workedsuch a short period of time for the CompanyI consider Prince to have been a unit employee at Har-bert for successorship purposes He met the requirementsfor inclusion in the unit namely, he was an employee ofthe predecessor who was hired into the bargaining unitby the successor on or before the date for determiningmajority status The fact he only worked at the successorfor a few days is of no momentFinally, the parties are in disagreement with respect towhether employees Jimmy Bledsoe, Fred Holtsman, Mi-chael Parsons, and Larry /titans should be counted inthe unit for majority status purposes These four employ-ees were not prior employees of DEH They each ac-cepted employment in the bargaining unit at Harbert onor before June 16 but did not start working at the Com-pany until June 20 Harbert would have them counted,while counsel for the General Counsel and the Unionwould not The reason advanced by counsel for the Gen-eral Counsel and the Union for excluding these four em-ployees is they contend that in all discussions with the19 Bennett stated Harbert hired "a fellow named McKinsey" to workpest control but McKinsey failed to show for work Another employeewas conditionally hired Into the pest control area but failed to pass amandatory drug screening test and was not retained by the CompanyAnother employee Bailey was lure to work in pest control, however, therecord does not reflect his work historyCompany regardmg the date for determining majoritystatus they always referred to June 16I find no valid reason for excluding these four employ-ees from consideration for majority status purposes Ac-cordingly, I shall consider them I reject the contentionthe parties had always considered June 16 as the date fordetermining majority status I find there is simply no per-suasive record evidence the parties ever formally agreedto that date as the date for determining majority statusEven if there had been an agreement with respect toJune 16 as the date for determining majority status I noteeach of the four employees referred to above, acceptedemployment with the Company on or before that dateIn light of the above findings, I am persuaded that asof June 20, Harbert had hired as a majority of its em-ployees the former unionized predecessor's employees 19Having found that a majority of Harbert's employeeswere employees of the unionized predecessor I shall nowconsider whether there otherwise is substantial continui-ty between the enterprises I am persuaded the employ-ees viewed Harbert's operation from its inception as acontinuation of the services performed by DEH In thatregard, Harbert provides the same services to the samecustomer•the Army•that DEH provided Harbert op-erates out of the same facilities utilizing the same equip-ment and working essentially the same hours as had thepredecessor DEH Close examination of the organiza-tional differences established by Harbert persuades methe Company was looking to accomplish the same workthat DEH had performed but at a lower cost DEH had56 different job classifications and a supervisory workforce of approximately 17 to 18 DEH utilized its em-ployees in various shops following craft lines, whereasHarbert utilizes its employees in two shops, one of whichis a service order shop which has workers that aretrained and cross-trained in various crafts Thus, thecrafts are simply consolidated from various shops intoone large shop Viewed from the employees perspectivethese types of changes are not so dramatic as to likelyaffect their views or attitudes about being represented bythe Union DEH had a preventive maintenance shop thatperformed its functions throughout the base and acrosscraft lines on a scheduled basis Harbert, although utihz-mg a somewhat larger work force in its preventive main-tenance shop, performs all scheduled preventive mainte-nance throughout the base with employees in that shopThus the employees would not perceive an appreciabledifference between DEH's and Harbert's scheduled pre-ventive maintenance work I am persuaded the overallmethod of servicing its customer•the Army•is substan-tially the same at Harbert as it had been at DEH Har-bert's methods may be more centralized but not other-wise substantially differ from those utilized by the prede-cessor Harbert's combining of job classifications was19 The parties were in agreement on 142 employees-72 that had beenformer employees of DEH and 70 that had not Of those in dispute I ex-cluded six employees (five temporary employees•Adams, Aquilera,Arnold, French, and Madonna and one supervisor•Pearce) I Includedeight employees four of whom (Hazen, Wood, Brown, and Pnnce) hadbeen former employees of DEH and four (Bledsoe, Holtsman, Parsons,and Ailuns) that had not Therefore there were 76 unit employes at Har-bert that had been employees of the predecessor and 74 that had not 480DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmotivated by efficiency considerations and not due tochanges in the type of work performed or services pro-vided Harbert's use of productivity standards in evaluat-ing its employees does not appear to be significantly dif-ferent from the performance evaluations outlined in thecollective-bargaining agreement that DEH utilized I donot view as negating a finding that Harbert is the succes-sor of DEH the fact that Harbert utilizes a smaller super-visory force (seven) than DEH had or that only three ofHarbert's supervisors had previously worked for DEHThe overall continuity of the business operation viewedfrom the employees' perspective remains substantiallyunchanged I find no dramatic changes that would likelyaffect employees views or attitudes about being repre-sented by the UnionFinally, I note Harbert commence providing the serv-ices DEH had provided without a hiatus between oper-ations The unit of all employees performing physicalmaintenance at Harbert is classically appropriate Ac-cordingly, under the traditional approach to successorcases, I conclude and find Harbert is the successor ofDEH and as such has an obligation to recognize and bar-gain m good faith with the UnionI shall now consider whether the traditional successor-ship doctrine, under which I find Harbert to be a succes-sor, should apply in a situation such as herein, where thepredecessor was the Federal Government and the suc-cessor is from the private sectorI am persuaded the traditional successorship test is theproper one to be applied m the instant case notwithstand-ing the fact the predecessor•the Army•was not an em-ployer within the meaning of the Act Imposing succes-sorship in the instant situation fulfills the purposes of theAct by fostering stability and harmony in labor relationsfor an employer (Harbert) who is covered by the Actand which renders services to a customer (the Army)that directly affects national defense To fail to apply thetraditional successorship test m the instant case, merelybecause the predecessor was from the public sector,would place form over the substantive goals of the ActStated differently, the employees of Harbert which arecurrently covered by the Act may not be denied the ben-efits that arise under the successorship doctrine simplybecause their former employer was from the publicsector Emphasis in successorship cases must be placedon a determination of continuity of the enterprise ratherthan on the source of such employment In summary, Ifind that the fact the predecessor and the Union's laboragreement was covered by the FLRA does not vitallyimpede the finding, which I make, that Harbert is thesuccessor of the ArmyI shall next consider whether there has been fragmen-tation of the unit such as would preclude imposing asuccessorship obligation on Harbert First, I note succes-sorship obligations are not defeated simply by the factthat only a portion of a former unionized operation istaken over by a new employer so long as the employeesin the conveyed portion constitute a separate appropriateunit and they comprise a majority of the unit under thenew operation In the case sub judice there were ap-proximately 763 employees in the overall unit at the basewith bargaining unit employees working in approximate-ly 12 different directorates As is noted throughout thisdecision the directorate involved here is DEH Just priorto June 1 there were approximately 219 wage-grade em-ployees in DEH As of June 20, Harbert employed ap-proximately 150 workers (plus supervisory personnel) Itis clear that DEH functioned as a separate and identifia-ble work group of the overall unit at the base and had aclearly established work objective which was to performmaintenance on the buildings, roads, and grounds at thebase as well as to maintain the utility systems Harbertassumed those same functions for the Army at the baseAlthough Harbert only acquired a portion of the func-tions of the overall unit at the predecessor it nonethelessassumed a separate and distinct portion The unit of em-ployees at Harbert is not that significantly smaller thanthe directorate (DEH) it replaced Thus, I conclude andfind there was not an inappropriate fragmentation of thepreviously homogeneous grouping of employees such asto preclude imposing successorship obligations on Har-bertHarbert contends the Union has a conflict of interestfatal to its representation of its employees because of theUnion's efforts to damage Harbert's business and becauseof its continuing duty to represent other employees stillworking for the Army In obtaining its contract at FortLeonard Wood, Harbert, like other interested contrac-tors, responded to a June 1986 United States Office ofManagement and Budget Circular No A-76 (hereinafterthe A-76 program) m which it was requested that pro-posals for performing certain functions at the base besubmitted for consideration and evaluation by the Feder-al Government The purpose of the A-76 program wasto effect cost savings to the Federal Government by con-tracting to private enterprises certain functions hereto-fore performed by Federal employees As is notedthroughout this decision Harbert's proposal related to thework previously performed by DEH Other private en-terprises as well as the Army responded to the A-76 pro-gram In its proposal the Army sought to have the workcontinue to be performed by Federal employees workingfor the Army In November 1987, the Federal Govern-ment issued a notice setting forth the cost comparison re-sults of the responses to the A-76 program The FederalGovernment signed a contract with Harbert on or aboutApril 1, 1988, with performance to start on or about thatsame time Harbert was delayed in starting performanceunder the contract until June 1 because protests werefiled against the award being made to it On or aboutmid-January Local Union R14-32 (with the assistance ofa private accounting firm) filed one such appeal with theDirectorate of Contracting, Fort Leonard Wood, Mis-souri The Umon in its approximately 170-page appeal ofthe award asserted it had reviewed the cost study resultscomparing the economic benefits of contracting out thefunctions of DEH to retaining those functions in house(with Federal employees) and had concluded the con-tract should not be awarded to the outside contractorThe Union outlined for the Army the following execu-tive summary of its appeal HARBERT INTERNATIONAL SERVICES481I The A-76 cost comparison process as histori-cally applied produces results that are economicallyunsound2 The A-76 cost comparison process applied atFort Leonard Wood using reasonable methodologyillustrates that the government will lose $18,104,103from contracting out, rather than realizing the$7,462,342 savings in the government's cost compar-ison3 Awarding the contract will result in the dete-rioration of the quality of facility maintenance andprobably will cause serious interruptions of vitalservices because the contractor will not have suffi-cient numbers of adequately skilled people4 This contractor's proposals should not havebeen considered responsive primarily due to numer-ous and obvious pricing errorsUnion Local R14-32's chief steward Gary Chance tes-tified that the entire focus of the Union's appeal was tohave the work that had been performed by DEH remainin house with the Army because of the "improper meth-odology" utilized by the Federal Government in the A-76 program Chance testified the Union's primary prob-lem with the A-76 program was that it "did not addressthe issues of the work to be performed by the contractor,versus the work done by the employees of government"Chance further elaborated that the Union's protest cen-tered around the fact "[t]he solicitation [in the A-76 pro-gram] did not properly or adequately define the quantityof work or types of work to be done," and as such wasinvalid Chance also stated that another major point inthe Union's appeal was that the bid put out by the Gov-ernment for the DEH work did not match all of thework that had been performed at DEH Chance testifiedthe Union attempted to make it clear in its appeal that ifit was "cheaper" to have the work performed by non-government enterprises that was fine•that the Govern-ment should save money where possible•but that themethodology utilized in the A-76 program did not byany means assure that goal The Union asserted in itsappeal that the unreasonable and unacceptable methodol-ogy utilized by the Government in the bidding processmay have resulted from "extreme political pressure onthe military to contract out" certain work the Army hadpreviously been performing The Union also asserted inits appeal that if the functions performed by DEH wereconverted to contract operations the results would beunsatisfactory because in order for the contractor to"buy in" it would have to utilize too few skilled or ade-quately trained employees and as a result It could onlydeliver untimely, improper, and substandard services tothe Army The Union contended all these flaws were di-rectly related to the "inaccurate contract specifications"set forth in the A-76 program The Union also assertedin its appeal that because it expected there would be adeterioration in the quality and delivery of services if thecontract was awarded to an outside contractor suchwould result in "an immediate and adverse Impact on thehealth and welfare of the installation" Finally, the Unionasserted that similar errors in contract specifications atother government locations (Fort Belvoir, Fort Gordon,and the Red Stone Arsenal) had lead to what it contendswere disastrous results and strongly urged the FederalGovernment to reject the award of the DEH functionsto HarbertThe Board in Garrison Nursing Home, 293 NLRB 122(1989), restated the principles with respect to when aconflict of interest exists such that it precludes a unionfrom representing employees in a given unit as followsThe Board has long held that a union may notrepresent the employees of an employer if a conflictof interest exists on the part of the union such thatgood-faith collective bargaining between the unionand the employer could be jeopardized The em-ployer bears the burden of showing that such a con-flict of interest exists and that burden is a heavyoneThere is a strong public policy favoring thefree choice of a bargaining agent by employeesThis choice is not lightly to be frustrated Thereis a considerable burden on a nonconsentmg em-ployer, in such a situation as this, to come for-ward with a showing that danger of a conflict ofinterest interfering with the collective bargainingprocess is clear and present [footnotes omitted]Harbert contends that Local R14-32's protest of the A-76 program evidences a conflict of interest that disquali-fies it from representing Harbert's employees In thisregard Harbert argues the Union cannot fairly representits employees because the Union's interests are dividedamong Harbert's employees and the civilian employeesof the Army still represented by Local Union R14-32Harbert argues that since the interests of the two groupsare antithetical the Union is incapable of adequately rep-resenting Harbert's work force Harbert points out it isengaged in performing work previously done by employ-ees of the Army represented by Local R14-32 Harbertasserts the diversion of the DEH work to it pursuant tothe A-76 program arguable brought economic harm tothe employees represented by Local R14-32 whose jobswith the Army were eliminated Harbert contends thereturn of the DEH work to the Army, as urged in theUnion's protest, would create similar economic hardshipsfor Harbert's work force which the Union also seeks torepresentThe Union, while not disputmg it filed the appeal inquestion, argues there is no ongoing conflict of interestthat would preclude it from representing Harbert's em-ployees The Union points out that at the time it filed theappeal it had no relationship with Harbert and that theappeal was filed only in furtherance of the Union's ongo-ing duty to its members The Union argues the any ac-tions taken by it that might have been contrary to the in-terests of Harbert were taken at a time when it owed noduty whatsoever to HarbertCounsel for the General Counsel contends there is noconflict of interest such that would preclude the Unionfrom representing Harbert's employees Counsel for theGeneral Counsel argues all the Union did was to pointout to the Government that it would not be beneficial or 482DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDat a cost savings to award the contract to Harbert Coun-sel for General Counsel argues there could not havebeen any "coerciveness" in the appeal because it wasfiled at a time when the Union did not represent any ofHarbert's employeesI am persuaded the Union (including Local R14-32)should not be disqualified from representing Harbert'semployees by reason of a conflict of interest arising outof its filing an appeal of the award of the DEH work toHarbert The overall purpose of the A-76 program,which resulted in the award, was to effect cost savingsto the Federal Government The thrust of the Union'sappeal was that the methodology utilized in making theaward was defective That it was the methodology uti-lized in the A-76 program that the Union was protestingis demonstrated by the fact the Union enlisted the helpof a private accounting firm to assist it in its attempt todemonstrate to the Federal Government that the costsavings goals of the A-76 program were not assured inlight of the "inaccurate contract specifications set forthin that program" The Union involvement of Harbert inits appeal was somewhat incidental to its overall purposein making the appealIn summary I am persuaded the Union's appeal was di-rected against the A-76 program and not against Harbertper se As such the Union's one time appeal of the awarddoes not in my opinion create a proximate danger of poi-soning the bargaining process I am convinced the Unionwill be able to approach the bargaining table with thesingle minded purpose of protecting and advancing theinterests of Harbert's employees and without any ulteriorpurposes Even if the actions the Union took were con-trary to Harbert's interests it took the actions it did at atime when it owed no duty to Harbert or any futureHarbert employees The appeal by the Union was noth-ing more than a legally permissible action in furtheranceof its obligations to its then current members working atthe base Harbert's contention that since its award of thecontract is renewable at the option of the Army on anannual basis the Union's continued opposition to the A-76 program presents a continuing threat to Harbert'sbusiness activities and its employees Such contention iswithout merit The Union's appeal has, as a matter oflaw, become void in that the Union has no standing tochallenge the award or the decision to contract the workother than its initial appeal which it lost See MaritimeUnion v Military Sealift Command, 824 F 2d 1228 (D COr 1987) The instant case is distinguishable from thetwo principle cases on which Harbert would rely to es-tablish its contention the Union has a disqualifying con-flict of interest The union in Catalytic Industrial Mainte-nance Go, 209 NLRB 641 (1974), sought to have anotheremployer (Oxochem) diminish and eventually eliminateits practice of subcontracting out routme maintenancework to Catalytic Catalytic at the time had a contractwith Oxochem to do most of the latters maintenancework The union therein represented the maintenanceemployees of both employers The union in Catalyticpublished a leaflet that outlined its intent to negotiate anagreement with Oxochem that would force Oxochem todo all its own maintenance work the effect of whichwould eliminate Catalytic as a subcontractor of the workThe Board concluded the union acted in substantial con-flict of its obligations to the employees of Catalytic andheld Catalytic was justified in refusing to bargain withthe union as a representative of its employees ValleyWest Welding Go, 265 NLRB 1597 (1982), involved avery similar factual situation The union in Valley Westsought to and was successful in having another employ-er, Conalco, withdraw work from Valley West that hadpreviously been subcontracted to Valley West The unionrepresented the employees at both employers The effectof the union's actions was that Valley West and thereforeits employees lost work The Board agreed with an ad-ministrative law judge that the union's actions amountedto a substantial conflict of its duty to the Valley West em-ployees whom it represented and as such Valley Westwas justified in refusing to bargain further with the unionas the representative of its employees In the case subjudice the Union did not negotiate with one employer inan effort to diminish or eliminate the work of anotheremployer whose employees it also represented Rather,all the Union did was appeal or protest the tentativeaward of the work in question to an outside contractorat a time when the outside contractor (Harbert) had noemployeesWhere there is substantial continuity between the em-ploying enterprises and a successor (such as Harbert)hires a majority of the predecessor's (the Army's) union-ized work force a continuing desire for representation ispresumed A question, however, arises m the instant caseas to whether there is anything that would rebut thatpresumption I find there is insufficient evidence to over-come the presumption In attempting to rebut the pre-sumption Harbert contends there are such drastic differ-ences between the bargaining rights of Federal sectorand private sector employees that it is simply inappropri-ate to assume that workers who selected a Federal unionwould desire to have that same organization representthem in the private sector Harbert points out (as out-lined earlier in this decision) what it asserts are some ofthese drastic changes Harbert notes the Union did nothave the right to call a strike against the predecessor (theArmy) and argues it would be unreasonable to assumethat the employees would now desire to have an exclu-sive bargaining agent with that authority Harbert arguesthat because the Union did not have the authority to bar-gain with the predecessor concerning such essential sub-jects as wages, hours of work, and retirement benefitsthat it simply would be inappropriate to presume the em-ployees would still desire union representation by an or-ganization with the enhanced bargaining rights thisUnion would have in the private sector I reject theCompany's contentions because they are invalid andspeculative While bargaining in the Federal sector ismuch narrower than the obligations imposed upon pri-vate employers by the NLRA, I am nonetheless persuad-ed no reason exists to presume these former public sectoremployees would reject having the Union as their bar-gaining representative simply because the representative'sbargaining powers would be increased The contentionthat expanded bargaining rights under the Act was notcontemplated by the former public sector employees and HARBERT INTERNATIONAL SERVICES483as such might cause them to reject the Union is specula-tive Simply stated, I find no reason to conclude that anincrease in the bargaining rights and powers of theUnion would cause the employees of Harbert to rejectthe Union as their bargaining representativeIn summary I find Harbert, as the successor of theArmy, is obligated to recognize and bargain with theUnion for its employees in the unit which is appropriatefor collective-bargaining purposesCONCLUSIONS OF LAW1 Harbert International Services is an employer en-gaged in commerce within the meaning of Section of2(2), (6), and (7) of the Act2 National Association of Government Employees, af-filiated with Service Employees International Union,AFL-CIO is a labor organization within the meaning ofSection 2(5) of the Act3 Harbert International Services is the successor ofthe physical maintenance employing entity (DEH) of theUnited States Army at Fort Leonard Wood, Missouri4 All employees of Harbert performing physical main-tenance of the United States Army base at its facility inFort Leonard Wood, Missoun, but excluding office cleri-cal employees, professional employees, guards, supervi-sors as defined in the Act, and all other employees con-stitute a unit appropriate for collective bargaining withinthe meaning of Section 9(b) of the Act5 National Association of Government Employees af-filiated with Service Employees International Umon,AFL-CIO has been, and is, the exclusive representativeof all employees in the aforesaid appropriate unit for thepurpose of collective bargaining within the meaning ofSection 9(a) of the Act6 By refusing on or about June 20, 1988, and at alltimes thereafter to recognize and bargain collectivelywith the above-named labor organization as the exclusiverepresentative of all it employees in the appropriate unitHarbert has engaged in, and is engaging in, unfair laborpractices within the meaning of Section 8(a)(5) and (1) ofthe Act7 The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the ActTHE REMEDYHaving found that Harbert has engaged in certainunfair labor practices, I shall order it to cease and desistand to take certain affirmative action designed to effectu-ate the policies of the ActI shall order Harbert to recognize and, on request, tobargain with the Union as the exclusive representative ofall its employees in the appropriate unit, which unit isdescribed elsewhere in this decision I shall also orderthat Harbert post a notice to employees attached heretoas "Appendix" for a period of 60 days in order that em-ployees may be apprised of their rights under the Actand Harbert's obligation to remedy its unfair labor prac-tices[Recommended Order omitted from publication ]